EXAMINER'S AMENDMENT
Claims 1-3, 5-11, 13-17, 19, 20 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Powell on 12 May 21.

The application has been amended as follows: 
Title:	CONTENT BASED RECOMMENDATION OF FILE SYSTEM SAVE LOCATIONS

Claim 1.	A computer-implemented method for content based routing, the method comprising:
receiving, by a processor, a request to save a file;
analyzing using natural language processing (NLP), by the processor
 using sentiment analysis, by the processor 
presenting, via a graphical user interface, the one or more file save locations to a user.

Claim 9. 	A system for content based routing, the system comprising:
a processor communicatively coupled to a memory, the processor configured to:
receive a request to save a file;
analyze using natural language processing (NLP)
analyze using sentiment analysis
present, via a graphical user interface, the one or more file save locations to a user.

Claim 15.	A computer program product for content based routing comprising a computer readable storage medium having program instructions embodied therewith, where the program instructions are executable by a processor to cause the processor to perform a method comprising:
receiving, by the processor, a request to save a file;
 using natural language processing (NLP), by the processor
analyzing using sentiment analysis, by the processor 
presenting, via a graphical user interface the one or more file save locations to a user.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
See attached Interview Summary.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G LIAO/Primary Examiner, Art Unit 2156